FILED
                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS       Tenth Circuit

                                FOR THE TENTH CIRCUIT                February 12, 2013

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
LINDA MICHAEL,

               Plaintiff-Appellant,

v.                                                       No. 12-6129
                                                  (D.C. No. 5:10-CV-01064-F)
MILLICENT NEWTON-EMBRY,                                  (W.D. Okla.)
Warden; ANGELA JOHNSON, Case
Mgr; RICHARD ARNOLD,
Captain/Misconduct Investigator; JOHN
CAROTHERS, Faith & Character
Provider; DEBBIE MORTON, Director’s
Designee; OLA ONAJOBI, Unit Mgr;
SALLY TAYLOR, Case Mgr; THOMAS
UZUEGBUNEM, Case Mgr; DENNIS
GRIFFITH, DHO Officer; CATHY
CONRAD, Faith & Character Facilitator;
KAREN JOHNSON, DHO Officer,
STATE OF OKLAHOMA, OFFICE OF
THE OKLAHOMA ATTORNEY
GENERAL,

               Defendants-Appellees.

-----------------------------

MIKE MURRY, Deputy Warden,

               Defendant.


                                ORDER AND JUDGMENT*

*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
                                                                           (continued)
Before KELLY, McKAY, and O’BRIEN, Circuit Judges.


      On January 9, 2013, we issued an order determining that plaintiff-appellant

Linda Michael’s appeal was frivolous, denying her motion for leave to proceed on

appeal without prepayment of costs or fees, and directing her to pay the full filing

and docketing fees to the Clerk of the District Court within twenty days. On

January 31, 2013, she made the last partial payment to pay the full amount of the fees

as directed.

      The appeal is dismissed as frivolous. See 28 U.S.C. § 1915(e)(2)(b)(i). This

dismissal counts as a strike under 28 U.S.C. § 1915(g). See Hafed v. Fed. Bureau of

Prisons, 635 F.3d 1172, 1179 (10th Cir. 2011) (holding that a circuit court’s

dismissal of a prisoner’s appeal for failure to prosecute was a strike where the circuit

court’s prior denial of in forma pauperis status on the basis of frivolousness was “the

‘but for’ cause of that court’s subsequent dismissal”).

                                                Entered for the Court


                                                Terrence L. O’Brien
                                                Circuit Judge



precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.


                                          -2-